Citation Nr: 1741936	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-28 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968, with confirmed service in the Republic of Vietnam and additional service in the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  The Veteran initially filed a claim for entitlement to service connection for PTSD and evidence received in connection with the claim indicates additional diagnoses, to include depressive disorder not otherwise specified.  As the claim encompasses all symptoms of an acquired psychiatric disorder, the Board has expanded the claim to include all acquired psychiatric disorders, to include PTSD, to be consistent with the Court's decision in Clemons.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus is related to acoustic trauma incurred during active service.

2.  The preponderance of the evidence weighs against a finding that bilateral hearing loss was incurred in active service; any current bilateral hearing loss was not present until more than one year after separation from active service, and is not etiologically related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify in this case was satisfied by a July 2011 letter.  

To the extent that there may be any deficiency of notice or assistance with respect to the claim for service connection for tinnitus, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

VA has also fulfilled its duty to assist in obtaining identified and available evidence, to include the Veteran's service treatment records, service personnel records, VA treatment records, and lay evidence.  

In addition, the Veteran was afforded an August 2011 VA examination and September 2011 medical opinion.  Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159.  

II. Legal Criteria 

The Veteran contends that he has bilateral hearing loss and tinnitus related to loud noise exposure during his active military service in the Republic of Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to establish service connection, the evidence must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Tinnitus

The Board notes that tinnitus was reported in an April 2011 VA treatment record and affirmed at an August 2011 VA examination.  Therefore, the Board finds the first element of a service connection claim has been satisfied.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Next, the evidence of record supports a finding that the Veteran sustained an in-service injury from acoustic trauma.  The Veteran reported that although he served primarily as a cook in Vietnam, his duties also included digging ditches for communication lines and performing guard duty.  He explained that he was stationed near a communications tower that was subject to frequent mortar fire and was regularly exposed to gunfire during supply runs.  Service personnel records indicate the Veteran served in Vietnam from February 1967 to February 1968 as a cook and was attached to the 43rd Signal Battalion.  Based on the service records and the Veteran's credible statements, the Board concludes that the Veteran sustained an injury during service, satisfying the second element of a service connection claim.

With regard to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability, the Board notes that the September 2011 medical opinion is not in support of this claim.  However, the opinion is afforded reduced probative weight as the conclusion that tinnitus was unrelated to active service due to a lack of in-service complaints and normal audiological examinations at entrance and separation from service did not account for the Veteran's competent lay statements that tinnitus began around 1968 in active service and continued since.  Such lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As tinnitus is a chronic disability pursuant to 38 C.F.R. § 3.309(a), the Board resolves the benefit of the doubt in favor of the Veteran and finds service connection is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(b); Gilbert, 1 Vet. App. at 53.

IV. Bilateral hearing loss

The Board concludes that the preponderance of the evidence is against a finding that bilateral hearing loss was present in service, within one year of separation from service, or otherwise directly related to service.  The probative evidence of record does not indicate the Veteran's bilateral hearing loss is related to noise exposure in active service or that it manifested within one year of separation from service. 

Initially, the Board finds that the Veteran did not have a diagnosis of bilateral hearing loss within one year of separation from service.  Service treatment records reflect hearing acuity within normal limits at June 1966 enlistment and August 1968 examinations.  See 38 C.F.R. § 3.385.  The first medical evidence of hearing loss was an August 2011 VA examination report documenting moderate to severe bilateral sensorineural hearing loss.  Moreover, the Veteran does not contend that he was diagnosed with bilateral hearing loss within one year of separation from active service; at most, he indicated hearing difficulties for the past 30 years at the August 2011 examination.  As such, service connection on a presumptive basis is not warranted.

Further, the Board finds the preponderance of the evidence against a finding that bilateral hearing loss is otherwise related to active service.  Specifically, the Board finds the September 2011 medical opinion to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.).  Here, the examiner is a VA audiologist that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion reflects a review of the Veteran's claims file, to include the Veteran's lay statements, and provides a persuasive rationale that bilateral hearing loss was less likely than not caused by noise exposure in active service because hearing was normal in the enlistment and separation audiological examinations, there were no complaints of hearing loss in his service records, and he denied ear trouble upon separation.  The Board finds the opinion consistent with the other evidence of record, to include the Veteran's 2011 statement that hearing loss began about 30 years prior, which was many years after separation from active service.  

The Board acknowledges the Veteran's assertions that his hearing was initially damaged due to his service in Vietnam and notes that the Veteran is competent to discuss the nature of his duties in active service.  However, he is not competent to determine whether in-service noise exposure caused or aggravated his current bilateral hearing loss.  See Jandreau, 492 F.3d at 1377.  As such, the competent, probative evidence does not support a finding that bilateral hearing loss is related to the Veteran's active service.

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 53 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.

REMAND

The Board finds additional development is warranted before the remaining claim of entitlement to service connection for an acquired psychiatric disorder may be adjudicated.  

The Veteran contends that he has PTSD due to stressors while serving in the Republic of Vietnam.  He indicated that the communications tower where he was stationed was subject to frequent mortar attacks and that he endured sniper fire multiple times per month while driving a truck to procure rations as part of his duties as a cook.  As noted above, service personnel records verify the Veteran's service in Vietnam as a cook with the 43rd Signal Battalion from February 1967 to February 1968.  In addition, VA medical records indicate the Veteran had positive PTSD and depression screens in April 2011 and was provided initial diagnoses of PTSD and addictive disorder in November 2011.  A July 2011 VA examination declined to diagnose PTSD and found depressive disorder not otherwise specified was related to alcohol dependence, marital discord, and the death of a child. 

The Board finds a remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  As noted above, the record includes VA treatment records dated through March 2012.  In the Veteran's VA Form 9, he reported that he has received ongoing VA treatment for PTSD that was diagnosed since March 2012.  As such, updated VA treatment records should be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records dating since March 2012.

2.  After completing any records development, the AOJ should consider whether the above action triggered the need for additional development.  For example, the AOJ should consider whether additional medical opinions must be obtained in light of any additional VA medical records.  Appropriate development should be undertaken.

3.	After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


